TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-13-00775-CR
                                         NO. 03-13-00776-CR
                                         NO. 03-13-00777-CR



                                       Leon Posada, Appellant

                                                    v.

                                     The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
            NOS. D-1-DC-12-206773, D-1-DC-13-300536 & D-1-DC-12-206679
              HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Leon Posada, acting pro se, filed notices of appeal from his judgments of conviction

for the offense of theft (trial court cause number D-1-DC-13-300536) and two offenses of credit card

or debit card abuse (trial court cause numbers D-1-DC-12-206773 and D-1-DC-12-206679), all of

which were enhanced by Posada’s prior felony convictions. See Tex. Penal Code §§ 31.03(e)(4)(A),

32.31.

                However, the trial court certified that: (1) each of these cases is a plea-bargain case

and Posada has no right of appeal, and (2) Posada waived the right of appeal. Posada and his counsel

signed all three of the trial court’s certifications.
              Accordingly, the appeals are dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                             Jeff Rose, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed for Want of Jurisdiction

Filed: December 31, 2013

Do Not Publish




                                                2